Citation Nr: 0803790	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  02-08 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a stomach 
disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1978 
to November 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the veteran is currently rated at the 50 percent 
maximum permitted for his stomach disorder.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2007).  The private medical 
evidence of record shows that multiple times per month from 
2000 through 2005, the veteran was treated for his stomach 
disorder for several hours in the emergency room (ER).  Each 
time, the veteran presented with moderate to severe abdominal 
pain and distention that was relieved only with pain 
medication and insertion of a nasogastric tube for stomach 
compression.  In 2000, he presented in the ER for stomach 
compression from 1 to 23 times per month.  In 2001, he 
presented from 10 to 13 times per month.  In 2002, the 
veteran presented for stomach compression in the ER from 1 to 
2 times per month.  In 2003, he presented from 1 to 10 times 
per month.  In 2004, the veteran presented from 2 to 22 times 
per month.  And in 2005, the veteran was seen from 1 to 6 
times per month.  In several lay statements, the veteran 
asserted that after these treatments, he is often unable to 
attend work the next day.  In an August 2001 letter, the 
veteran's plant manager stated that his attendance record was 
alarming and that based on the veteran's overall record, he 
had not met his attendance responsibilities.  2000 leave 
records demonstrate that the veteran missed approximately 675 
hours of work, including sick and annual leave, and took 
approximately 100 hours of leave without pay.  2001 leave 
records (through August 2001) demonstrate that the veteran 
missed 216 hours of work, including sick and annual leave and 
took approximately 32 hours of leave without pay.  2005 leave 
records demonstrate that the veteran missed approximately 450 
hours of work, including sick and annual leave, and took 
approximately 112 hours of leave without pay.  

The Board finds that the medical and employment evidence of 
record suggests that the veteran's stomach disability 
constitutes an unusual disability picture as indicated by 
marked interference with employment and frequent periods of 
hospitalization such that the regular schedular standards 
have been rendered impractical.  Accordingly, the appeal is 
remanded to the RO for referral for an extraschedular 
evaluation.  

Accordingly, the case is remanded for the following action:

1.  The RO must refer this appeal to the 
Director, Compensation and Pension 
Service, for extra-schedular consideration 
on the issue of entitlement to an 
increased evaluation for a stomach 
disorder, as provided by 38 C.F.R. §§ 
3.321(b)(1).

2.  Upon a response from the Director, 
Compensation and Pension Service, the RO 
must undertake any adjudicative actions 
necessary.  After completing the above 
action, and any other development as may 
be indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

